Citation Nr: 1232133	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, and schizoaffective disorder.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of left knee strain.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to May 1982 and January 1991 to May 1991, as well as periods of active duty for training (ACDUTRA) from June 1987 to June 1997. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In February 2005, the RO denied entitlement to an evaluation in excess of 10 percent for residuals of left knee strain.  The RO denied service connection for PTSD in May 2008. 

In September 2009, the Veteran testified before Veterans Law Judge (VLJ) Sabulsky at a Board hearing held at the RO.  A transcript of the hearing is of record. 

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that, in light of the fact that a claimant generally is not competent to provide a medical diagnosis, a claim for benefits based upon a specific psychiatric diagnosis, such as PTSD, constituted a claim for benefits based on a general mental health disability when the evidence submitted and developed during the processing of the claim showed that the Veteran had other psychiatric disabilities.  The record reflects the Veteran has been diagnosed with multiple psychiatric disabilities.  Therefore, the issue has been modified as reflected on the first page of this decision. 

At times during the appeal, the Veteran has alleged the Veteran that he is unemployable, in part, as a result of service-connected left knee disability.  He did not appeal a March 2006 RO rating decision which denied a claim of entitlement to TDIU.  Yet, during examination in July 2008, the Veteran again argued that his left knee disability prevented him from working.  As explained in the remand below, the issue of entitlement to TDIU has been listed on the title page as a separate issue on appeal which must be addressed.

The Board previously remanded this case for additional development in November 2009 and March 2011. 

In March 2011, the Veteran submitted a properly executed VA Form 21-22a giving Attorney Worman his power of attorney in this case.

In June 2012, the Veteran and Attorney Worman were notified that VLJ Sabulsky is no longer employed by the Board.  At that time, the Veteran and Attorney Worman were offered a 30-day period to inform the Board as to whether the Veteran desired another hearing before a VLJ who would finally decide his case.  Neither the Veteran nor Attorney Worman has responded.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  For the time period prior to July 8, 2008, the Veteran's left knee disability was manifested by motion no worse than 0 degrees of extension to 70 degrees of flexion even when considering functional impairment on use, painful motion with the onset of degenerative changes, no more than mild lateral instability or subluxation, and no ankylosis, dislocation of semi-lunar cartilage, or malunion or nonunion of the tibia and fibula.

2.  For the time period since July 8, 2008, the Veteran's left knee disability has been manifested by motion loss no worse than 30 degrees of extension to 70 degrees of flexion even when considering functional impairment on use, no more than mild lateral instability or subluxation, and no ankylosis, dislocation of semi-lunar cartilage, or malunion or nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of left knee strain have been met with a 10 percent rating under Diagnostic Code (DC) 5003 warranted effective to the date of claim, and a 40 percent rating warranted under DC 5261 effective July 8, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-14, 4.40, 4.45, 4.59, DCs 5256-63.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a rating greater than 10 percent for his service-connected residuals of left knee strain.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

As there is no lay or medical evidence of ankylosis, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DC's 5256, 5259, 5262 and 5263 do not apply. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Analysis

Historically, the Veteran injured his left knee during a period of ACDUTRA service.  He received various diagnoses such as left knee sprain/strain, torn cartilage, questionable tear of the medial meniscus, strain of the medial collateral ligament (MCL), patellar tendinitis and retropatellar pain syndrome (RPPS).

The Veteran filed his original service connection claim in August 1997.  His initial VA Compensation and Pension (C&P) examination in January 1998 was significant for a tight knee joint with motion from 4 to 85 degrees.  X-ray examination was unremarkable.

By means of a rating decision dated May 1998, the RO granted service connection for residuals of left knee strain, and assigned an initial 10 percent rating under DC 5257.

Thereafter, the Veteran's VA clinical records were significant for findings of laxity (July 1998), motion limited from 7 to 95 degrees (March 1999), and swelling and tenderness (November 1999).  He was issued a knee brace.  

On VA C&P examination in September 2001, the Veteran described daily left knee pain with occasional instability and falls.  He denied a history of injections or surgery.  He denied increased limitations with flare-ups or repetitive motion.  The Veteran indicated an ability to drive his car and take care of his activities of daily living.  However, he attributed the loss of his job in 2005 due left knee pain and difficulty standing on his feet.  On examination, the Veteran's left knee demonstrated active flexion to 70 degrees and passive flexion to 90 degrees.  There was some pain.  He had 0 degrees of extension.  There did not appear to be any effusions.  The collateral and cruciate ligaments appeared to be intact.  There was some mild tenderness in the joint line.  X-ray examination was unremarkable.  The examiner offered diagnoses of chronic left knee strain, and chronic left knee pain secondary to chronic strain.

In pertinent part, the Veteran's VA clinical records next disclose that an x-ray examination in September 2005 demonstrated mild bicompartmental degenerative joint disease (DJD) with narrowing as well as an inferior patellar tendon ossification.  An April 2006 VA clinical record recorded the Veteran's complaint of left knee pain of 8/10 severity.  Examination showed no knee joint effusion.  In August 2007, the Veteran reported that an instance of left knee give-way resulted in falling injury to the elbow.  At that time, he described a 10-year history of left knee locking and buckling.  The left knee demonstrated full active range of motion (FAROM) with discomfort.  There was no ligament laxity.  McMurray's test was negative.  The Veteran was given an assessment of left knee pain r/o out meniscus tear.

On VA C&P examination in September 2007, the Veteran reported daily mechanical left knee pain of 9/10 severity.  He denied flare-up of pain symptoms.  He reported experiencing effusion approximately once per week.  He also described instability symptoms if not using his laterally stayed knee brace.  The Veteran reported that his walking and standing tolerance was limited to 30 minutes before the need to rest.  He could complete all routine sedentary activities of daily living as required.  On examination, the Veteran was observed to walk slowly and deliberately with an antalgic gait favoring his left leg.  He was wearing a medial compartment unloading brace on the left leg.  He did not use any other orthopedic assistive device.  The left knee had a normal appearance absent effusion or change in skin color or temperature.  There was no ligamentous laxity.  McMurray's sign was negative.  The left knee showed 0 degrees of extension that was unchanged with repetitive testing.  He had 100 degrees of flexion which increased to 126 degrees with repetitive testing.  The Veteran complained of pain at the extremes of motion, but the examiner found no weakness, fatigability, or loss of incoordination on repetitive testing.  The examiner offered an assessment of left knee DJD.

In October 2007, the Veteran attended an orthopedic surgeon consultation for his left knee.  At that time, he reported an approximate 20-year history of left knee pain, giving out and occasional locking.  He described locking as his knee suddenly getting stuck in one position while walking, and where he could not bend, flex or extend.  He was able to regain functioning after sitting for 5 to 10 minutes.  He described his pain as coming and going depending upon his weightbearing activities.  He also reported that not moving his knee for long periods could increase knee pain.  He recalled that a magnetic resonance imaging (MRI) scan had demonstrated an anterior cruciate ligament cyst with questionable second synovial or ganglion cyst peripheral to the distal attachment of the posterior cruciate ligament.  On examination, the Veteran's quadriceps and patellar tendons were intact.  The anterior cruciate ligament, the posterior cruciate ligament, the medial collateral ligament, and the lateral collateral ligaments were all intact.  There were no loose bodies noted.  Plain films of the left knee demonstrated very mild medial and lateral compartment degenerative changes with some mild narrowing medially.  There were no bony erosions, fractures or dislocations.  The Veteran was wearing an off-loading stabilizing-type brace which the Veteran reported helped quite a bit.  The left knee had normal contour and appearance.  There was active range of motion from 0 to 100 degrees.  Anterior drawer and McMurray's tests were negative.  The left knee was stable to varus and valgus stress.  There was some mild medial and joint line tenderness.  There appeared to have a well-tracking patella without significant parapatellar tenderness.  The examiner provided an assessment of mild DJD changes of the left knee.  The examiner also offered the following comment:

Do not really feel like his knee is locking, per patient's history, and there is no significant finding on magnetic resonance imaging or plain film which would be consistent with meniscal tear or a loose body which could be causing locking.

Overall, the VA physician recommended conservative treatment which included Naproxen, engaging in activity as tolerated, and starting on quadriceps and hamstring strengthening exercises.  The Veteran was to avoid aggravating activity such as long periods of inactivity, long periods of standing, long periods of walking, impact sports, squatting, kneeling, or stair climbing.

The Veteran underwent additional VA C&P examination on July 8, 2008.  At that time, the Veteran complained of sharp left knee pain with give-way even when wearing his brace.  He placed more pressure on his right knee secondary to left knee give-way.  He denied periods of flare-ups.  He obtained some relief with use of a knee brace.  The Veteran alleged that his knee problems would not allow him to maintain employment.  His activities of daily living were impacted by an inability to perform household chores.  On examination, the Veteran walked with a slow, antalgic gait.  He had active left knee motion from 30 to 90 degrees with pain throughout.  Passively, the left knee showed motion from 0 to 120 degrees with pain throughout.  There was medial and lateral joint line tenderness.  There was no effusion, or instability to varus or valgus stress.  Lachman's test was negative.  The only additional limitation following repetitive use was increased pain with no further loss of motion.  There was no flare-up, incoordination, fatigue, weakness or lack of endurance.  X-ray examination was interpreted as showing mild DJD of the left knee with medial joint line narrowing.  

In September 2009, the Veteran testified to over-use of his right knee as a result of disability related to his service-connected left knee disability.  He described an inability to place pressure on his left knee without straining.  He reported left knee give-way resulting in falls that occurred as much as 10 times in a month.  He wore a knee brace, and used a stick at home.  He could not squat very far.  The Veteran's spouse noted that the Veteran limited his standing due to left knee pain.  She indicated that the Veteran could predict rain based on the extent of pain he experienced.  She recalled that he had to crawl out of bed some mornings due to left knee pain.

Thereafter, the Veteran presented to the VA clinic in January 2010 requesting medication for his knees.  He reported constant pain of 9/10 severity which was aching and tender in nature.  His pain was increased with exercise and movement, and he obtained some relief with medication and rest.  He reported that his pain affected activities such as sleep, physical activity and walking.  He was prescribed a trial of Lodine for knee DJD.

The Veteran underwent an additional VA C&P examination in August 2010.  The Veteran reported use of a knee brace which helped with stability but did not relieve his pain.  He reported that, on occasion, his knee would become red, hot and swollen.  His pain was usually 7-8/10 severity but could go as high as 10/10 severity.  His pain was steady without flare-ups.  The Veteran reported being unemployed due to bilateral knee problems.  His activities of daily living were occasionally affected when entering and exiting the bathtub.  On examination, the Veteran had an antalgic gait with a cane and braces on both knees.  The left knee demonstrated motion from 20 to 90 degrees with pain throughout.  He had passive motion from 0 to 110 degrees.  There was mild instability to valgus stress applied to the knee at 30 degrees of flexion which produced mild instability in the medial joint line.  There were negative drawer and Lachman's tests.  There was no effusion.  The Veteran had tenderness to palpation in the medial and lateral joint line.  There was no locally increased temperature or erythema.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups, or effect of incoordination, fatigue, weakness or lack of endurance on knee function.  X-ray examination demonstrated slight narrowing of the medial compartment.  The examiner offered a diagnosis of early left knee DJD as evidenced by slight narrowing of the medial compartment.

I.  Time period prior to July 8, 2008

Applying the criteria to the facts of this case, the Board finds that, in addition to the 10 percent rating assigned under DC 5257, the Veteran is entitled to a separate 10 percent rating under DC 5003 due to painful motion with periarticular pathology.  In this respect, the lay and medical evidence demonstrated left knee motion no worse than 0 degrees of extension to 70 degrees of flexion even when considering functional impairment on use, painful motion with the onset of degenerative changes, no more than mild lateral instability or subluxation, and no ankylosis, dislocation of semi-lunar cartilage, or malunion or nonunion of the tibia and fibula.  There is no basis for a higher rating still for any time during this time period.

For the time period prior to July 8, 2008, the Veteran had active left knee motion findings of 0 to 70 degrees (VA C&P examination dated September 2001), 0 degrees to 100 degrees (VA C&P examination dated September 2007), and 0 to 100 degrees (VA orthopedic surgeon consultation dated October 2007).  Otherwise, the Veteran was noted to have full active range of motion in the VA clinical setting in April 2006.  

Overall, the clinical findings above provide highly probative evidence against a compensable rating for the left knee disability based upon limitation of motion under DCs 5260 and/or 5261, showing bilateral knee motion from 0 degrees extension to 70 degrees of flexion.  The VA clinical records provide no direct evidence in support of the claim, but rather describe full range of motion in extension and flexion.

However, the Veteran is shown to have manifested painful left knee motion with a reduction in full flexion.  VA x-ray examinations first interpret findings of degenerative joint disease in 2005, but the earlier clinical findings suggest that an underlying periarticular pathology was responsible for the painful limitation of the left knee.  See 38 C.F.R. § 4.59.  On this record, the Board finds that the Veteran has been entitled to a separate 10 percent rating under DC 5003 due to objectively painful noncompensable limitation of motion due to degenerative changes of the left knee joint effective to the date of claim.  To this extent, the appeal is granted.

With respect to instability/subluxation, the Veteran reports a subjective sensation of instability and/or subluxation which he reports has resulted in falling episodes.  For these symptoms, he has been issued a left knee brace.  However, repeated examinations prior to July 8, 2008 found no clinical evidence of instability or subluxation.  See VA C&P examination in September 2001; April 2006 VA clinical record; VA C&P examination in September 2007; and October 2007 VA orthopedic surgeon consultation.  There is no description of any clinically significant instability or subluxation contained in VA clinical records.

As such, the Board finds that the preponderance of the evidence demonstrates that the Veteran manifested no more than slight subluxation or instability for the time period prior to July 8, 2008.  The Veteran's subjective complaints are contemplated in the 10 percent rating assigned, but the Board places greater probative value to the clinical findings of record showing no clinically significant instability or subluxation as these examiners have greater training and expertise than the Veteran in evaluating orthopedic disorders.

The Board next considers whether a higher rating may be assigned pursuant to DC 5258, which contemplates dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The Veteran has a past history of assessments questioning whether he had torn cartilage.  However, there have been no confirmed diagnoses of dislocation of semilunar cartilage.  As indicated by the October 2007 VA orthopedic consultation, the Veteran's MRI findings did not suggest an abnormality manifested by meniscal tear.

Incidentally, the Veteran has reported symptoms which he refers to as "locking" episodes.  However, the October 2007 VA orthopedic examiner commented that the Veteran's descriptions did not represent left knee true locking indicative of a meniscal tear or loose body.  The October 2007 orthopedic examiner's expertise on the issue of whether true locking is occurring greatly outweighs the Veteran's lay descriptions.

Overall, the Board finds that the preponderance of the evidence demonstrates that the criteria of DC 5258 do not apply as there is no showing of dislocation of semilunar cartilage.  To the extent the Veteran argues otherwise, the Board places greater probative value to the clinical findings by the physicians of record who have greater training and expertise than the Veteran in evaluating orthopedic disorders. 

The Board also finds that the criteria of DC 5256, pertaining to ankylosis, do not apply.  The multiple examination reports of record demonstrate active range of left knee motion in extension and flexion.  The Veteran has reported brief and transient episodes of an inability to extend or flex the knee, but this description of disability does not give rise to a finding of ankylosis.  To the extent the Veteran argues otherwise, the Board places greater probative value to the clinical findings by the physicians of record who have greater training and expertise than the Veteran in evaluating orthopedic disorders.

Additionally, the Board finds that no reasonable argument can be made that the criteria for DC 5262 or DC 5263 apply to the facts of this case, as there is no lay or medical evidence of nonunion or malunion of the tibia and fibula, or genu recurvatum.

Finally, the Board finds no further basis still to award a higher rating based upon the extent and severity of functional impairment on use.  In this case, the Veteran describes a host of left knee symptomatology and functional limitations.  For example, the Veteran describes problems with painful movement, brief and transient episodes of an inability to bend or flex his left knee, occasional instability with falls, an inability to stand or walk for prolonged periods of time, and increased pain with prolonged activity or inactivity.  He reports interference with work duties, and an inability to perform household chores.  His activity limitations include avoidance of aggravating activity such as long periods of inactivity, long periods of standing, long periods of walking, impact sports, squatting, kneeling, or stair climbing.  The Veteran does not report any untoward effects from medications.

For the time period prior to July 8, 2008, the Board finds no lay evidence of record describing left knee motion approximating extension being limited to 5 degrees, or flexion being limited to 45 degrees when taking into account the principles addressed in 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  The Veteran's symptoms of painful motion and instability are represented by compensable ratings under DCs 5003 and 5257.

The Board observes that, during an October 2007 VA orthopedic surgical consultation, the Veteran reported episodes where his knee became "stuck" with an inability to flex or extend.  However, these episodes were further described as lasting for only 5 to 10 minutes with him regaining his normal functioning.  In the opinion of the Board, these brief and transitory episodes of motion loss are contemplated in the schedular ratings assigned. 

Additionally, the Veteran has denied increased limitations with flare-ups or repetitive motion other than increased pain on VA C&P examinations in September 2001 and September 2007.  Notably, the September 2007 VA C&P examiner found no further limitation of extension with repetitive testing, but found a 26 degree improvement of flexion (which was within the normal range of motion for flexion) with repetitive testing.  The examiner specifically found no weakness, fatigability, or loss of incoordination on repetitive testing.

Overall, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261.  Notably, the Veteran himself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees other than the brief and transient episodes discussed above.  The compensable ratings assigned under DCs 5003 and 5257 contemplate the type of functional impairment to be expected according to the clinical findings presented.  See 38 C.F.R. § 4.1.  To the extent the Veteran argues otherwise, the Board places greater probative weight to the opinion of the VA examiners who have greater expertise and training than the Veteran in evaluating knee disorders.


II.  Time period beginning on July 8, 2008

For the period beginning on July 8, 2008, the Board finds that the criteria for a separate 40 percent rating for limitation of extension under DC 5261 have been met.  On July 8, 2008, the Veteran attended a VA C&P examination which measured left knee extension to 30 degrees.  The next VA C&P examination in August 2010 showed left knee extension limited to 20 degrees.  On this evidence, the Board finds that the Veteran's left knee extension is shown to approximate a finding of limitation to 30 degrees.  As such, the criteria for a 40 percent rating under DC 5261 have been met.

The Board next observes that it is not factually ascertainable that the Veteran's motion loss in extension to 30 degrees manifested prior to July 8, 2008.  In this respect, the Veteran's history prior to the appeal period shows one occasion of extension limited to 4 degrees in 1997 and another occasion where extension was limited to 7 degrees in 1999.  During the appeal period prior to July 2008, the VA examination reports show no impairment of left knee extension even with repetitive testing.  Additionally, the Board finds no lay statement from the Veteran or his spouse which reasonably describes motion loss in extension to a compensable degree prior to July 8, 2008, other than the brief and transient episodes of "locking" described above.  Thus, the Board finds that there is no credible, factual basis to award a 40 percent rating under DC 5261 (or even a 10 percent rating) prior to July 8, 2008.

The Board also finds no basis for a higher rating still based upon motion loss under either DC 5260 or 5261.  VA examination on July 8, 2008 measured active left knee motion from 30 to 90 degrees with pain throughout while VA C&P examination in August 2010 measured left knee motion from 20 to 90 degrees.  On both examinations, the Veteran had greater range of motion with passive testing.  The VA clinical records since July 8, 2008 provide no direct evidence in support of the claim.

Additionally, the Board finds no lay evidence of record describing left knee motion approximating extension being limited to less than 30 degrees, or flexion being limited to 45 degrees.  As discussed above, the Veteran has reported brief and transient episodes of an inability to flex or extend which are not of such severity to result in significant functional impairment.

Additionally, the VA examiners in July 2008 and August 2010 found that the Veteran's only additional limitation following repetitive use was increased pain with no further loss of motion, and absent flare-up, incoordination, fatigue, weakness or lack of endurance.  All these factors weigh against any higher rating under DCs 5260 or 5261 for motion loss.

With respect to instability/subluxation, the Veteran reports a subjective sensation of instability and/or subluxation which he reports has resulted in falling episodes.  For these symptoms, he has been issued a left knee brace.  As indicated above, repeated examinations prior to July 8, 2008 found no evidence of instability or subluxation.  See VA C&P examination in September 2001; April 2006 VA clinical record; VA C&P examination in September 2007; and October 2007 VA orthopedic surgeon consultation.  

Similarly, the VA examination in July 2008 found no evidence of left knee instability or subluxation while the most recent August 2010 VA examination described a "mild" instability to varus testing.  

Overall, the Board finds that the preponderance of the evidence demonstrates that the Veteran has manifested no more than slight subluxation or instability for the time period since July 8, 2008.  The Veteran's subjective complaints are contemplated in the 10 percent rating assigned, but the Board places greater probative value to the clinical findings of record showing no more than mild instability or subluxation as these examiners have greater training and expertise than the Veteran in evaluating orthopedic disorders.

The Board next considers whether a higher rating may be assigned pursuant to DC 5258, which contemplates dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The findings since July 8, 2008 again do not support a finding of dislocation of semilunar cartilage.  

Overall, the Board finds that the preponderance of the evidence demonstrates that the criteria of DC 5258 do not apply as there is no showing of dislocation of semilunar cartilage.  To the extent the Veteran argues otherwise, the Board places greater probative value to the clinical findings by the physicians of record who have greater training and expertise than the Veteran in evaluating orthopedic disorders. 

The Board also finds that the criteria of DC 5256, pertaining to ankylosis, do not apply.  The examination reports since July 8, 2008 again show active range of left knee motion in extension and flexion.  The Veteran has reported brief and transient episodes of an inability to extend or flex the knee, but this description of disability does not give rise to a finding of ankylosis.  To the extent the Veteran argues otherwise, the Board places greater probative value to the clinical findings by the physicians of record who have greater training and expertise than the Veteran in evaluating orthopedic disorders.

The Board also finds that no reasonable argument can be made that the criteria for DC 5262 or DC 5263 apply to the facts of this case, as there is no lay or medical evidence of nonunion or malunion of the tibia and fibula, or genu recurvatum.

Finally, the Board finds no further basis still to award a higher rating based upon the extent and severity of functional impairment on use.  During this time period, the Veteran voiced additional complaint of occasional episodes where his left knee became hot, red and swollen.  The Veteran was ambulating with the assistance of a left knee brace and a cane.  

Yet, as described above, the VA examiners in 2008 and 2010 found no additional motion loss with repetitive testing as well as no incoordination, fatigue, weakness or lack of endurance.  The 40 percent rating assigned under DC 5261, as well as the 10 percent rating assigned under DC 5257, contemplate the extent of functional impairment described by the Veteran.  Overall, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for higher ratings still under any applicable diagnostic code.  To the extent the Veteran argues otherwise, the Board places greater probative weight to the opinion of the VA examiners who have greater expertise and training than the Veteran in evaluating knee disorders.

In sum, the Board finds that the Veteran meets the criteria for a 40 percent rating under DC 5261 for the time period since July 8, 2008, which subsumes the 10 percent rating under DC 5003 per the terms of the criteria of DC 5003.  The criteria for a higher rating still have not been met.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

III.  Extraschedular consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected left knee disability reasonably describe his overall disability level and symptomatology.  As indicated above, the Veteran describes left knee symptomatology and functional limitations which include painful movement, brief and transient episodes of an inability to bend or flex his left knee, occasional instability with falls, an inability to stand or walk for prolonged periods of time and increased pain with prolonged activity or inactivity.  He reports interference with work duties, and an inability to perform household chores.  His activity limitations include avoidance of aggravating activity such as long periods of inactivity, long periods of standing, long periods of walking, impact sports, squatting, kneeling, or stair climbing.

Here, the Veteran has been assigned separate ratings based upon painful motion as well as mild instability.  The Board has specifically considered whether the Veteran's other reported symptoms and functional impairments warrant a higher rating still based upon the application of 38 C.F.R. §§ 4.40 and 4.45.  Notably, VA's Rating Schedule allows for higher schedular ratings, but the Veteran does not meet or more closely approximate the criteria for the next higher ratings.  In short, the Veteran does not demonstrate any aspects of these disabilities not contemplated by the schedular criteria as well as this rating decision.  As such, there is no basis to refer this case for extraschedular consideration. 


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the RO found an informally raised claim upon the receipt of VA clinical records in February 2005.  See RO rating decision dated February 2005.  The Veteran did not receive any pre-adjudicatory VCAA notice.

The RO first sent the Veteran a VCAA letter in July 2005.  This notice advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim as well as the relative duties on the part of the Veteran and VA in developing his claim.  In particular, the Veteran was advised to submit evidence showing that his disability had worsened, which could include statements from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examination or tests.  He could also submit statements from other individuals who were able to describe from their knowledge and personal observations in what manner his disability had worsened.  He was further advised that he could submit his own statement describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability. 

In May 2008, the Veteran was provided an extensive notice which clearly satisfied the VCAA content requirements.  This letter further advised the Veteran of the criteria for assigning disability ratings and effective dates of awards.  He was specifically advised of the diagnostic criteria for evaluating knee disorders.

Thereafter, the RO cured the timing deficiency of fully compliant VCAA notice with readjudication of the claim in the supplemental statements of the case dated June 2009 and December 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained all available STRs.  The Veteran asserts that some STRs are missing.  However, the Board finds that further efforts to obtain any STRs are not necessary in this case as the issue on appeal concerns the current state of left knee disability, which is many years following the Veteran's discharge from active service.  See Francisco, 7 Vet. App. at 58 (holding that the present level of disability is of primary importance in an increased rating claim).

The RO has also obtained all available VA clinical records pertinent to the time period at issue.  The Veteran has reported treatment at the Dallas VAMC since 1982.  However, in April 2007, the Dallas VAMC informed the RO that a record search was unable to locate any of the alleged treatment records.  Again, as the issue on appeal concern the present level of disability, the Board finds that the lack of VA treatment records in the 1980's, if they existed, results in harmless error as they are not relevant to the increased rating issue at hand.

Otherwise, there are no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf, that are relevant to the issue being decided on appeal.  At his hearing in September 2009, the Veteran mentioned the existence of private treatment records, and the Veteran indicated that he would submit those records for review.  The record was held open for 30 days, but he did not submit any additional records.

Thereafter, the Board remanded this claim in November 2009 to assist the Veteran in obtaining his private medical records.  An RO letter in January 2010 specifically identified for the Veteran the private medical records potentially relevant to his appeal.  He was advised to submit this evidence directly, or to return a completed VA Form 21-4142 (Authorization and Consent to Release Information) to allow VA to obtain these records on his behalf.  The Veteran did not respond.

It is a well-settled principle that VA's duty to assist is not a one-way street, and that a claimant cannot wait passively for VA assistance in circumstances where he or she has the information necessary to obtain relevant evidence.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Absent the Veteran's cooperation and authorization, the Board finds that no further duty on the part of VA is required in obtaining private medical records.

The Board is also unaware of any pertinent records in the possession of the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  At his hearing in September 2009, the Veteran testified that he had never filed a disability claim with SSA.

The Veteran was last afforded VA examination of his left knee in August 2010.  This examination report contains all findings necessary to decide the claim in detail, including an evaluation as to whether there is additional loss of motion due to functional impairment.  Since this examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving the left knee to the extent that a higher schedular rating may be possible.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A 10 percent rating under DC 5003 is granted effective to the date of claim, and a 40 percent rating under DC 5261 is granted effective July 8, 2008.


REMAND

The Veteran seeks to establish his entitlement to service connection for PTSD primarily based upon stressors related to his claimed tour of duty in Belize in 1993.  In particular, the Veteran has reported witnessing armed conflict between Belize and Guatemalan forces which included firefights, casualties, torture and hangings.  He has described being part of a Special Forces contingent.

As noted by the Board, the Veteran has provided inconsistent recollections regarding many of his claimed stressors.  However, the Board must also observe that a VA examiner in July 2008 commented that the Veteran did not appear competent for VA purposes which must be taken into account in developing this claim.  To the best of its ability, the Board summarizes the reported stressors in a manner most consistent with the overall evidence of record.

The record includes a January 28, 1993 Memorandum from the Department of Army, Headquarters, 807th Medical Brigade ordering the Veteran for a period of annual training on March 5, 1993.  He was given travel orders to proceed to Belize via Fort Sam Houston, Texas.  He was initially ordered for 17 training days, but the Veteran reports serving a longer period of time.

In November 2009, the Board remanded the psychiatric disorder claim, in part, to contact the U.S. Joint Service Records Research Center (JSRRC) or other appropriate service department to obtain unit records for the Veteran from March 1993 to April 1993, in an attempt to verify the Veteran's claimed stressors.

Thereafter, the record reflects that the RO appeared to concede that the Veteran had a stressor of witnessing a friend blown up by land mine during the Persian Gulf War.  See July 2010 PTSD Stressor Review Checklist.  The RO then obtained a VA examination report wherein the VA examiner stated that the Veteran described PTSD symptoms in relation to his alleged Belize duties.  The RO took no further action to verify the Belize stressor citing its prior April 2009 finding that there was insufficient evidence to corroborate a Belize stressor for JSSRC purposes.

VA has a requirement to request corroboration of a stressor when the following specific information regarding a claimed in-service stressor, at a minimum, is known: the location where it occurred, approximate date within a 2 month period when it occurred, and the Veteran's unit of assignment at that time.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14.f. 

Here, the Veteran has presented evidence that his claimed stressor occurred in Belize between the time period from March to April 1993.  The record includes supporting evidence that the Veteran was ordered to active training in Belize at this time.  The Veteran has identified his unit of assignment as the 94th General Hospital while his travel orders originated from the 807th Medical Brigade.  Furthermore, a January 2009 communication with a Veterans Benefits Administration (VBA) official states as follows:

Reservists to not receive a DD-214 when they have active duty for training, so there is really no way to verify the service dates, although I think we have enough evidence to put [the Veteran] in Belize.  I am working on researching the stressor itself - it looks life there was a military operation or exercise going on there during March/April 1993, but putting his unit there may be difficult.  And of course verifying his allegations may be impossible.

(emphasis added).

Unfortunately, the VBA representative did not provide any further information regarding the "military operation or exercise" which may have occurred in Belize in March/April 1993.

On this record, the Board finds that sufficient information has been presented to attempt to verify the Veteran's claimed Belize stressors.  Notably, VA has evidentiary standards which may overcome a lack of precise information.  See Pentacost v. Principi, 16 Vet. App. 124 (2002) (the verification of a Veteran's presence in areas of documented combat may be sufficient to find that he was exposed to combat stressors even without the explicit documentation of actual participation in specific historic events).  See also 38 C.F.R. § 3.304(f)(3) (lay evidence may establish an alleged stressor where the stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD).

Thus, the Board must remand the PTSD claim due to noncompliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, on VA C&P examination in July 2008, the Veteran contended that his service-connected left knee disability prevented him from obtaining and maintaining employment.  The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO since March 2006.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Associate with the claims folder the Veteran's relevant records of treatment within the North Texas VA Health Care System since October 6, 2009.

3.  Contact the JSSRC or other appropriate service department for the following:

* provide a summary of the Veteran's claimed stressor of performing a tour of duty in Belize in March to April 1993 wherein he allegedly witnessed armed conflict between Belize and Guatemalan forces which included firefights, casualties, torture and hangings;
* the Veteran reports his unit of assignment as the 94th General Hospital as part of a Special Forces unit while his travel orders originated from the 807th Medical Brigade;
* provide the January 28, 1993 Memorandum from the Department of Army, Headquarters, 807th Medical Brigade ordering the Veteran for a period of annual training on March 5, 1993 in Belize;
* indentify any military operations or exercises conducted by U.S. military personnel in Belize in March/April 1993 as suggested by VBA in January 2009; and
* request unit records for the Veteran's unit of assignment in Belize from March to April 1993.

4.  Upon completion of the above, schedule the Veteran for VA psychiatric examination in order to obtain opinion as to whether he has an acquired psychiatric disorder that was first manifested in service and/or is related to event(s) in service.  The claims folder should be provided to the examiner for review.  The examiner should then be requested to provide findings and opinion of the following questions:
	
	a) If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; and

	b) If the examining physician finds that the Veteran does not have PTSD, he/she should provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder (to include schizoaffective disorder and major depressive disorder) was first manifested in service and/or is causally related to event(s) in service?

5.  Thereafter, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder as well as the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


